On March 8, 1912, petitioner filed in this court his application for a writ of habeas corpus, alleging himself to be illegally restrained of his liberty by E.A. Pierce, sheriff of Pottawatomie county, in that upon an information filed in the county court of said county, charging a violation of the prohibition law, he was tried, convicted and sentenced to imprisonment for six months in the county jail and to pay a fine of five hundred dollars and costs, and further averring that said judgment and sentence had been fully executed. The application for a writ of habeas corpus was denied on the ground that said petition did not sufficiently show the execution and satisfaction of the said judgment and sentence. On March 16, petitioner by his counsel of record, moved to dismiss his application at the costs of petitioner. The motion to dismiss is hereby granted and the case dismissed at the costs of the petitioner.